         Case 1:17-cv-02174-APM Document 44 Filed 01/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 SIERRA CLUB                                           Case No. 1:17-cv-02174

                Plaintiff,
         v.

 ANDREW WHEELER, in his official
 capacity as Administrator, U.S.
 Environmental Protection Agency,

                Defendant.




                                       Joint Status Report
       As ordered by the Court on October 1, 2020, the parties submit their joint status report.

       Plaintiff filed a Complaint in October 2017, alleging that Defendant failed to perform his

non-discretionary duties under certain provisions of the Clean Air Act and the Energy

Independence and Security Act. ECF No. 1. Defendant timely answered on January 2, 2018.

ECF No. 12. Eventually, the parties proceeded to litigate this matter, with Plaintiff filing its

motion for summary judgment, ECF No. 25, and Defendant filing its combined opposition and

cross-motion for summary judgment, ECF Nos. 27, 28.

       Then, in September 2019, the parties stipulated to dismiss the First Claim without

prejudice. ECF No. 39. Having also executed a settlement agreement that would partly resolve

the Second Claim, the parties asked the Court to stay the case. Id. The Court granted that

motion. Minute Order (Sept. 3, 2019).




                                                  1
           Case 1:17-cv-02174-APM Document 44 Filed 01/15/21 Page 2 of 3



         In May 2020 EPA completed the anti-backsliding study that is one subject of dispute in

the Second Claim. 1 On January 5, 2021, EPA finalized the determination that is also a dispute in

the Second Claim. See 86 Fed. Reg. 3827 (Jan. 15, 2021). 2 The parties are discussing next

steps, including stipulated dismissal of this lawsuit. They will submit a motion to govern further

proceedings by February 16, 2021.

Submitted on January 15, 2021.


                                                          /s/ Sue Chen
                                                     Sue Chen
                                                     U.S. Department of Justice
                                                     Environment & Natural Resources Division
                                                     Environmental Defense Section
                                                     P.O. Box 7611
                                                     Washington, D.C. 20044
                                                     Tel: (202) 305-0283
                                                     Fax: (202) 514-8865
                                                     Sue.Chen@usdoj.gov
                                                     Counsel for Defendant

                                                     Devorah Ancel
                                                     Devorah Ancel
                                                     CA Bar No. 261038
                                                     pro hac vice (admitted 10/24/2017)
                                                     Sierra Club
                                                     2101 Webster Street, Ste. 1300
                                                     Oakland, CA 94612
                                                     (415) 845-7847
                                                     devorah.ancel@sierraclub.org


                                                     Karimah Schoenhut
                                                     D DC Bar No. PA0060
                                                     Karimah Schoenhut
                                                     DC Bar No. 1028390
                                                     Sierra Club
                                                     50 F Street NW, 8th Floor


1   Available at https://nepis.epa.gov/Exe/ZyPDF.cgi?Dockey=P100ZBY1.pdf.
2   Available at https://www.govinfo.gov/content/pkg/FR-2021-01-15/pdf/2021-00271.pdf.
                                                 2
         Case 1:17-cv-02174-APM Document 44 Filed 01/15/21 Page 3 of 3



                                                   Washington, D.C. 20001
                                                   (202) 548-4584
                                                   karimah.schoenhut@sierraclub.org


                                                   Counsel for Plaintiff Sierra Club


                                    Certificate of Service
       I certify that on January 15, 2021, I filed the foregoing with the Court’s CMS/ECF
system, which will notify each party.


                                                       /s/ Sue Chen
                                                   Sue Chen




                                               3
